Citation Nr: 1220302	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  08-24 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for a low back disability.

2.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for residuals of right foot fracture.

3.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for an acquired psychiatric condition.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for hepatitis C.
8.  Entitlement to service connection for a skin condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 RO decision, which denied the aforementioned claims. 

In May 2010, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  The transcript of this hearing is associated with the claims file. 
 
These issues were remanded by the Board for further development in June 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In May 2010, a videoconference hearing was held before a Veterans Law Judge, which addressed the issues on appeal.  The Board notes that the Veterans Law Judge who presided over this hearing is no longer employed by the Board.  The Veteran was apprised of this fact in a letter from the Board dated in May 2012.  He was also informed that the law provides that the Veterans Law Judge who conducts a hearing in a case shall participate in the final determination of a Veteran's claim, and was asked whether he wished to exercise his right to testify at a new hearing before another Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011). 

In a response received by the Board in June 2012, the Veteran indicated that he wished to participate at a hearing before a Veterans Law Judge of the Board at his local RO.  Therefore, this issue must be remanded in order to afford the Veteran such a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at his local RO.  Provide him and his representative reasonable advance notice of the date, time, and location of his requested hearing.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



